














FORM OF
OMNIBUS AMENDMENT TO SERIES OF
ASSIGNMENTS AND ASSUMPTIONS OF CARRIED INTEREST




This Omnibus Amendment to the Series of Assignments and Assumptions of Carried
Interest (the “Amendment”) made as of the __ of ___, 20__ by and between ACADIA
REALTY LIMITED PARTNERSHIP, a Delaware limited partnership, having an office at
1311 Mamaroneck Avenue, Suite 260, White Plains, New York 10605 (”Assignor”) and
__________________ [insert Assignee name], an individual residing in the State
of New York (“Assignee”).


W I T N E S S E T H :


WHEREAS, the Assignor and Assignee executed [a][insert “series of” if multiple
Assignments] Assignments and Assumptions of Carried Interest dated as follows:
_______[, ______, and ______](the “Assignment” [insert “Assignments” if more
than one]; and


WHEREAS, the Assignor desires to clarify that the distributions which may be
made to Assignee are within the sole discretion of the Assignor; and


WHEREAS, the Assignee desires to clarify certain provisions regarding his rights
to vest and to be paid the distributions notwithstanding anything to the
contrary.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor and Assignee hereby agree as follows:


1.Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Assignments.


2.The second paragraph of Section 5.ii. commencing with, “Notwithstanding any
other agreement between Assignee and Company, ….” shall be deleted and the
following substituted therefor:


“Notwithstanding any other agreement between Assignee and Company, upon
Assignee’s: (I) voluntary termination of employment with the Company or (II)
termination of employment by the Company for Cause (as defined below), any
portion of the Assigned Interest which has not vested shall be forfeited.
Notwithstanding anything to the contrary aforesaid, following a Change of
Control (as defined below) or if the Assignor or any wholly-owned affiliate
terminates the Assignee’s employment without Cause (as defined below), or
Assignee terminates his or her employment for Good Reason (as defined below), or
upon the death, disability or retirement of the Assignee, any part of the
Assigned Interest which has not vested shall vest in full as of the date of such
aforementioned event. If one of the aforementioned events occurs, then
notwithstanding Section 8(b) of the Operating Agreement of the Fund III Special
Member to the contrary, if distributions are made to the Assignor, the pro rata
distributions shall be made to the Assignee.”


3.Except as expressly provided in this Amendment, all terms, conditions,
representations, warranties and covenants contained in the Assignments shall
remain in full force and effect, and are hereby ratified, confirmed and
acknowledged by the parties hereto.


4.This Amendment shall be construed, interpreted and governed in accordance with
the laws of the State of New York, without regard to the choice of laws
provisions thereof.






--------------------------------------------------------------------------------




5.This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
document. All facsimile and electronically transmitted signatures shall be
deemed as originals.


6.In the event of a conflict between this Amendment and the Assignments, the
provisions of this Amendment shall govern and control.


IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Amendment.






[Signature Page Immediately Follows]


ASSIGNOR:
ACADIA REALTY LIMITED PARTNERSHIP, a Delaware limited partnership



By:    Acadia Realty Trust, its general partner




By:                            
Robert Masters, Senior Vice President






ASSIGNEE:                                
[Insert Name of Assignee]




